Citation Nr: 0620624	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  04-10 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to an effective date prior to July 13, 2000 
for nonservice-connected pension.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 




INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1969.

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from a February 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which denied the veteran's claim of entitlement to 
service connection for post-traumatic stress disorder (PTSD), 
and which granted nonservice-connected pension and assigned 
an effective date of July 13, 2000.  


FINDINGS OF FACT

1.  The veteran does not have PTSD that was present in 
service or is otherwise related to such service.

2.  The veteran is not currently service connected for any 
disabilities.

3.  In February 2002, the veteran was granted entitlement to 
nonservice-connected pension; the RO assigned an effective 
date of July 13, 2000.

4.  Assuming, without deciding, that the veteran's claim for 
nonservice-connected has been pending since July 17, 1996, 
prior to July 13, 2000, his disabilities were not shown to be 
productive of total disability and were not sufficient to 
preclude the average person from engaging in substantially 
gainful employment.  Nor was he shown to have been 
unemployable by reason of disability, age, education, and 
occupational history.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.304(f) (2005).

2.  The criteria for an effective date prior to July 13, 2000 
for an award of nonservice-connected pension have not been 
met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. § 
3.400 (b)(1)(ii)(A) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran asserts that he has PTSD as a result of his 
service.  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).

The evidence necessary to establish the incurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether or 
not the veteran was "engaged in combat with the enemy."  See 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  

The veteran does not assert, and his service records do not 
show, that he participated in combat.  The Board therefore 
finds that the veteran did not participate in combat.  See 
Cohen v. Brown, 10 Vet. App. 128, 145 (1997).  In reaching 
this determination, the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the 
evidence is against a finding of participation in combat, the 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
VAOPGCPREC 12-99, 65 Fed. Reg. 6256-6258 (2000).

The veteran asserts that he has PTSD as a result of a 
personal assault.  In Patton v. West, 12 Vet. App. 272 
(1999), the Court emphasized that statements contained in 
prior decisions indicating that "something more than medical 
nexus evidence is required to fulfill the requirement for 
'credible supporting evidence'", of a claimed stressor and 
that "[a]n opinion by a mental health professional based on a 
postservice examination of the veteran cannot be used to 
establish the occurrence of the stressor," were made in the 
context of discussing PTSD diagnoses other than those arising 
from personal assault.  Id. at 280; see also Cohen v. Brown, 
10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 
(1996).  With regard to personal assault cases, the Court 
pointed out that "VA has provided special evidentiary 
development procedures, including the interpretation of 
behavior changes by a clinician and interpretation in 
relation to a medical diagnosis."  Id. (citing VA 
Adjudication Procedure Manual M21-1 (M21-1) (now M21-1MR).  
The Court has also held that these provisions of the VA 
Adjudication Procedure Manual, which provide special 
evidentiary procedures for PTSD claims based on personal 
assault, are substantive rules that are the equivalent of VA 
regulations.  See YR v. West, 11 Vet. App. 393 (1998); Cohen 
v. Brown, 10 Vet. App. 128 (1997).

The Court in Patton noted that the manual improperly appeared 
to require that the existence of the in-service stressor be 
shown by a preponderance of evidence.  Any such requirement 
would be inconsistent with the so-called equipoise doctrine 
where the benefit of the doubt is given to the claimant 
unless the evidence preponderates against the claim.

In addition, 38 C.F.R. § 3.304(f)(3) provides:

If a post-traumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources. Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).

In this case, the veteran's claimed stressors are as follows: 
1) he was held a gunpoint by another soldier; 2) he was 
beaten up by six men and sustained contusions and broken 
ribs; 3) he was shot at while in a bar; and 4) he was 
sexually assaulted by one or two soldiers.  See e.g., 
veteran's stressor statement, received in January 2005; see 
also VA progress notes, dated in July 1997; VA discharge 
summary, dated in May 1997.  All claimed stressors took place 
between August 1967 and May 1968 in Friedberg, Germany.  See 
veteran's stressor statement, received in January 2005.  With 
regard to his assertion that he sustained contusions and 
broken ribs as the result of a beating, he has not claimed 
that he received any medical treatment for these injuries.  

The Board finds that the veteran has failed to provide 
minimum information warranting an attempt at verification.  
See M21-1MR, Part IV.ii.1.D.14.d. (noting that claimants must 
provide, at a minimum, a stressor that can be documented, the 
location where the incident took place, the approximate date 
(within a two-month period of time) of the incident, and the 
unit of assignment at the time the stressful event occurred.  
In this regard, the veteran has not provided dates to within 
two months, nor has he ever asserted that he ever filed a 
complaint or report for any of the claimed stressors.  
Although he has claimed that he sustained facial contusions 
and fractured ribs as a result of one of his claimed 
stressors, he did not identify any treatment, and this 
stressor is not corroborated by either service records, or 
service medical records.  Given the foregoing, it appears 
that corroboration is not feasible, and that the claimed 
stressors cannot be documented.  Therefore, referral to the 
U.S. Army and Joint Services Records Research Center (JSRRC) 
is not warranted.  See M21-1MR, Part IV.ii.1.D.15.a.  
The claims files include the veteran's discharge, service 
medical records, and personnel records.  The veteran's 
service medical records show that in April 1968, he 
complained of nervousness and an upset stomach.  He denied 
any recent emotional problems.  There was no diagnosis.  
Later that same month, he complained of (otherwise 
unspecified) trouble with other personnel, problems at home, 
and "nervous trouble."  The impression was mild anxiety 
disorder.  The veteran's separation examination report, dated 
in October 1968, shows that his psychiatric condition was 
clinically evaluated as normal.  In an accompanying "report 
of medical history," he denied having a history of 
"frequent trouble sleeping," "frequent or terrifying 
nightmares," "depression or excessive worry," "nervous 
trouble of any sort," "any drug or narcotic habit," or 
"excessive drinking habit."  The veteran's personnel 
records include an "application for determination of moral 
eligibility for induction," dated in January 1967, which 
notes that he had a history of truancy, and "minor in 
possession."  See also Verification of Court record, 
Selective Service System, Oregon, dated in November 1966.  
In summary, the service and service medical records do not 
mention treatment for an assault, treatment for the claimed 
contusions and broken ribs, nor do they contain any 
indication that the veteran was the victim of an assault.  
The Board therefore finds that the evidence is insufficient 
to show that the claimed stressors are verified.  See M21-
1MR, Part III.iv.4.H.29.e; and Part IV.ii.1.D.17.b.  

To the extent that the law permits VA to submit any evidence 
that it receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred, see 38 C.F.R. § 3.304(f)(3), the 
Board notes that the RO scheduled the veteran for an 
examination in November 2005, to include an opinion as to 
whether any behavioral changes demonstrated during service 
warranted the conclusion that he has PTSD as a result of 
stressors during service.  However, the veteran failed to 
appear for his examination, and a VA internal document, dated 
in May 2005, indicates that the veteran was incarcerated as 
of August 2004.  

The non-service medical evidence includes VA and non-VA 
reports, dated between 1965 and 2004, as well as the decision 
of the Social Security Administration (SSA) dated in April 
1999, and is summarized as follows: the veteran reported a 
history of drinking regularly beginning at age 15, 
intravenous drug use beginning in the 1970s, and that he 
first received treatment for alcohol abuse beginning in 1989.  
See VA progress note, dated in October 1989; Oregon Health 
Sciences University report, dated in October 1994.  He 
subsequently received a great deal of treatment for alcohol 
abuse, as well as polysubstance abuse, with diagnoses of 
acquired psychiatric disorders that included PTSD, 
depression, panic disorder with agoraphobia, generalized 
anxiety disorder, and cyclothymia.  The SSA determined that 
the veteran was disabled as of February 1997 due to chronic 
liver disease, cirrhosis of the liver, and substance 
addiction (alcohol) disorder in remission.  

In summary, none of the claimed stressors have been verified, 
and the claims files do not contain a competent opinion 
associating PTSD with the veteran's service.  
Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the claim for PTSD must be denied.

The veteran's claim for service connection for PTSD fails on 
the basis that all elements required for such a showing have 
not been met.  Although the Board has considered the 
veteran's oral and written testimony submitted in support of 
the arguments that he has PTSD as a result of his service, 
the Board has determined that all of the elements required 
for service connection for PTSD have not been met.  See 
38 C.F.R. § 3.304(f).  Accordingly, the veteran's claim for 
service connection must be denied.  


II.  Nonservice-connected Pension - Effective Date Prior to 
July 13, 2000

The veteran argues that an effective date for nonservice-
connected pension of July 17, 1996 is warranted because at 
that time he was disabled, and he had filed a nonservice-
connected pension claim.  

The statutory and regulatory provisions explicitly specify 
that except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(2005).  Further, an award of disability pension may not be 
effective prior to the date entitlement arose.  38 C.F.R. § 
3.400(b)(1).  The effective date for pension claims received 
on or after October 1, 1984 is the date of receipt of the 
claim, unless, within one year from the date on which the 
veteran became permanently and totally disabled, the veteran 
files a claim for a retroactive award and establishes that a 
physical or mental disability, which was not the result of 
the veteran's own willful misconduct, was so incapacitating 
that it prevented him or her from filing a disability pension 
claim for at least the first 30 days immediately following 
the date on which the veteran became permanently and totally 
disabled.  38 C.F.R. § 3.400(b)(1)(ii)(A)-(B).

The administrative history of this claim is as follows: on 
July 17, 1996, the veteran filed a claim for nonservice-
connected pension.  In a decision, dated in February 1997, 
the RO denied the claim.  The claims file includes a copy of 
a notice of the RO's notice letter, dated February 25, 1997, 
which indicates that it was sent to the veteran's last known 
address of record.  A timely notice of disagreement was 
received in October 1997.  In April 1998, a change of address 
notification was received from the veteran (the veteran's 
notification of change of address was not date-stamped by the 
RO, however, a hand-written notation indicates that it was 
received in April 1998).  In July 1998, a statement of the 
case (SOC) was sent to the veteran's old (outdated) address.  
On October 15, 1998, the veteran phoned the RO and notified 
them that he had not received a SOC.  His current address was 
verified, and the Board notes that it was the same address 
that the veteran provided in his April 1998 notification.  
See "report of contact" (VA Form 119), dated October 15, 
1998.  A SOC was resent to the veteran at his correct address 
that same day (October 15, 1998).  The SOC notified the 
veteran that he must file his appeal with the RO within 60 
days, or within the remainder, if any, of the one-year period 
from the date of the letter notifying him of the action that 
he had appealed.  On December 9, 1998, an appeal (VA Form 9) 
was received.  

By letter dated December 17, 1998, the RO notified the 
veteran that his VA Form 9 was not timely.  The RO's 
notification stated that the appeal period had ended 
September 30, 1998, and it indicated that the RO's February 
1997 decision was final.  The veteran was notified of his 
appellate rights, but did not appeal the RO's December 1998 
decision.  Therefore, the December 1998 RO decision is final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2005).

On July 13, 2000, the veteran filed another claim for 
nonservice-connected pension.  In February 2002, the RO 
granted the claim, and assigned an effective date of July 13, 
2000.  A timely appeal (VA Form 9) was received in March 2004 
as to the issue of entitlement to an earlier effective date 
for nonservice-connected pension.

Assuming, without deciding, that the date of receipt of the 
veteran's claim for nonservice-connected pension is July 17, 
1996, the next issue is whether the evidence warrants the 
conclusion that entitlement to nonservice-connected pension 
is warranted at any time between the date of receipt of the 
claim (i.e., July 17, 1996), and July 13, 2000.  See 38 
C.F.R. § 3.400(b)(1).  

VA shall pay to each veteran of a period of war who meets the 
service requirements of 38 U.S.C.A. § 1521(j) and who is 
permanently and totally disabled from nonservice-connected 
disability not the result of the veteran's willful 
misconduct, pension benefits as prescribed by law.  A veteran 
meets the service requirements if he served in the active 
military, naval, or air service, (1) for ninety days or more 
during a period of war; (2) during a period of war and was 
discharged or released from such service for a service-
connected disability; (3) for a period of ninety consecutive 
days or more and such period began or ended during a period 
of war; or (4) for an aggregate of ninety days or more in two 
or more separate periods of service during more than one 
period of war.  See 38 U.S.C.A. § 1521 (West 2002).  The 
provisions of 38 U.S.C.A. § 1502 were amended, effective in 
September 2001, to provide that VA will consider a veteran to 
be permanently and totally disabled if he is a patient in a 
nursing home for long-term care due to disability, or 
determined to be disabled for Social Security Administration 
purposes.  See Pub. L. No. 107-103, Section 206(a), 115 Stat. 
990 (Dec. 27, 2001); 38 C.F.R. § 3.114 (2005).  In addition, 
a disability pension is payable to each veteran who served in 
the active military, naval, or air service for 90 days or 
more during a period of war and who is 65 years of age or 
older.  See 38 U.S.C.A. § 1513 (West 2002).  

In this case, the veteran served on active duty in the Army 
from January 1967 to January 1969.  Service personnel records 
indicate that the veteran was born in 1949, and therefore 
prior to July 13, 2000, he did not qualify for pension under 
38 U.S.C.A. § 1513 (West 2002).  Although the Social Security 
Administration has determined that he is entitled to 
disability benefits as of February 1997,  the effective date 
for the change in the law that created the presumption that 
SSA disability benefits entitle a claimant to nonservice-
connected pension is September 17, 2001.  The current 
effective date is prior to September 2001, therefore, the 
change in the law does not provide a basis upon which an 
effective date prior to September 17, 2001 may be granted.  
See 38 C.F.R. § 3.114 (2005) (where pension is awarded 
pursuant to a liberalizing law, the effective date of such 
award shall be fixed in accordance with the facts found, but 
shall not be earlier than the effective date of the act).  

Given the foregoing, to be eligible for VA pension, evidence 
of record must demonstrate that prior to July 13, 2000, the 
veteran was permanently and totally disabled from nonservice-
connected disabilities that are not the result of the his own 
willful misconduct.

The law authorizes payment of pension benefits to a veteran 
of war who has the requisite service and who is permanently 
and totally disabled due to disabilities not the result of 
his willful misconduct.  38 U.S.C.A. §§ 1502, 1521 (West 
2002); 38 C.F.R. § 3.342.  Permanent and total disability 
will be held to exist where the person is unemployable as a 
result of disability reasonably certain to last throughout 
the remainder of the person's life.  Talley v. Derwinski, 2 
Vet. App. 282, 285 (1992); 38 C.F.R. §§ 3.340(b), 4.15.

Among the requirements for VA nonservice-connected pension is 
that a veteran be permanently and totally disabled from 
conditions not due to his own willful misconduct.  The legal 
criteria for this benefit are found in 38 U.S.C.A. §§ 1502, 
1521; and 38 C.F.R. §§ 3.321, 3.340, 3.342, 4.15, 4.16, 4.17.  
One way for a veteran to be considered permanently and 
totally disabled for pension purposes is to satisfy the 
"average person" test of 38 U.S.C.A. § 1502(a) and 38 C.F.R. 
§ 4.15.  Brown v. Derwinski, 2 Vet. App. 444 (1992); Talley 
v. Derwinski, 2 Vet. App. 282 (1992).  To meet this test, the 
veteran must have the permanent loss of use of both hands or 
feet, or one hand and one foot, or the sight of both eyes, or 
be permanently helpless or permanently bedridden; or the 
veteran's permanent disabilities must be rated, singly or in 
combination, as 100 percent.  Another way for a veteran to be 
considered permanently and totally disabled for pension is to 
qualify under the "unemployability" test of 38 U.S.C.A. § 
1502(a) and 38 C.F.R. §§ 4.16, 4.17.  Brown; Talley.  A 
veteran may satisfy this test if he is individually 
unemployable, and has one permanent disability ratable at 40 
percent or more, plus sufficient additional disability to 
bring the combined rating to 70 percent or more.  However, 
the "unemployability" test may also be satisfied on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(2), when a 
veteran who is basically eligible fails to meet the 
disability percentage requirements, but is found to be 
unemployable by reason of disabilities, age, occupational 
background, and other related factors.

A claim for individual unemployability (VA Form 21-8940), 
dated in April 2001, shows that the veteran reported that he 
had four years of high school, and that he had last worked 
full-time in 1997, doing construction work.  

The veteran has no service-connected disabilities.  He has 
nonservice-connected disabilities of "psychiatric condition 
including depression," evaluated as 10 percent disabling, as 
well as alcoholism, cirrhosis, and hepatitis, with all three 
disabilities evaluated as 0 percent disabling.  The Board 
notes that to the extent that he may have other nonservice-
connected disabilities, the veteran failed to report for his 
scheduled examination in November 2005, and the claim must 
therefore be adjudicated on the evidence of record.  See 
38 C.F.R. § 3.655 (2005).   

The veteran does not have disabilities which would meet the 
"average person" test for permanent and total disability.  He 
also does not meet the schedular percentage standard for the 
"unemployability" test for pension, nor are there factors 
present in this case which would warrant consideration of 
entitlement on an extraschedular basis.  In this regard, the 
claims files include VA and non-VA medical reports, which 
show that between July 17, 1996 and July 13, 2000, the 
veteran received a great deal of treatment for alcohol and 
substance abuse.  The veteran's alcoholism and drug abuse is 
considered to be due to willful misconduct, and is not deemed 
a disability for VA compensation and pension purposes.  See 
38 C.F.R. §§ 3.3, 3.342(a); see also Section 8052 of the 
Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 
101-508, § 8052, 104 Stat. 1388, 1388- 91 (prohibiting, 
effective for claims filed after October 31, 1990, payment of 
compensation for a disability that is a result of a veteran's 
own alcohol or drug abuse); Allen v. Principi, 237 F.3d 1368 
(Fed. Cir. 2001), reh'g denied, 268 F.3d 1340 (Fed. Cir. 
2001) (en banc order).  Accordingly, the criteria for the 
"average person" test, and the schedular percentage standard 
for the "unemployability" test, are not shown to have been 
met prior to July 13, 2000, and the claim must be denied.  

In reaching this decision, the Board has considered a 
decision of the Social Security Administration (SSA), dated 
in April 1999, which shows that the SSA determined that the 
veteran was disabled as of February 1997, due to chronic 
liver disease, cirrhosis of the liver, and substance 
addiction (alcohol) disorder.  With regard to the veteran's 
alcoholism, the SSA's decision characterized it as "in 
remission," and noted, "The claimant's alcoholism is not a 
contributing factor material to the determination of 
disability."  However, the medical evidence dated during the 
time period in issue does not support the SSA's 
characterization of the veteran's alcoholism as "in 
remission."  In this regard, the SSA's decision notes that 
the veteran had confessed that he had become sober only 
during the prior two weeks, and that he had had a drink the 
day before his hearing.  In addition, the medical reports 
show that he was repeatedly treated for alcohol and substance 
abuse, with diagnoses that included alcohol dependence, 
methamphetamine dependence, and substance-induced mood 
disorder.  See e.g., VA hospital reports, dated in 1997 
(treatment for alcoholism); reports from St. Anthony 
Hospital, dated in July 1999 (noting that the veteran had 
been on a six-day drinking binge); Kaiser report, dated in 
May 2000 (containing diagnoses that included alcohol 
withdrawal); OSHU report, dated in April 2001 (noting that 
the veteran was intoxicated).  

With regard to the severity of his nonservice-connected 
conditions (i.e., his psychiatric condition (this term is 
intended not to include alcohol and substance abuse), 
cirrhosis, and his hepatitis), a number of reports indicate 
that the veteran was initially thought to be a candidate for 
a liver transplant, but that his liver healed sufficiently so 
as not to warrant this procedure.  See e.g., VA progress 
note, dated in July 1997.  There is no evidence warranting 
the conclusion that the veteran's psychiatric condition, 
cirrhosis, or hepatitis, warrants consideration of 
entitlement on an extraschedular basis.  The veteran was not 
shown to require frequent hospitalization or an inordinate 
amount of medication or treatment for these disorders.  
Except for the previously discussed SSA decision, the record 
does not contain a medical opinion to the effect that these 
disorders would preclude many types of employment which the 
veteran would otherwise be able to perform and maintain, 
given his age, education, and occupational experience.  Based 
on the foregoing, the Board concludes that the preponderance 
of the evidence does not show that the veteran's 
disabilities, when evaluated in association with his 
educational attainment, occupational background, and age, 
precluded all kinds of substantially gainful employment prior 
to July 13, 2000.  Accordingly, the Board finds that the 
eligibility requirements for a permanent and total disability 
rating are not met at any time prior to July 13, 2000.  


III.  Conclusion

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable, and the 
claims must be denied.  38 U.S.C.A. §§ 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


IV.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

With respect to earlier effective date for nonservice-
connected pension, section 5103(a) is no longer applicable.  
As set forth in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), "[i]n cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim 
has been more than substantiated-it has been proven."  The 
Court further held in Dingess that when a claim has been 
proven, the purpose of section 5103(a) has been satisfied and 
notice under its provisions is no longer applicable.  After 
an appellant has filed a Notice of Disagreement as to the 
initial effective date or disability rating assigned-thereby 
initiating the appellate process-different, and in many 
respects, more detailed notice obligations arise, the 
requirements of which are set forth in sections 7105(d) and 
5103A.   In this case, because the veteran's claim for 
nonservice-connected pension was granted, i.e., proven, and 
he was assigned an initial effective date, section 5103(a) 
notice is no longer applicable.  As a result, even if there 
was a notice error with respect to the duty to notify that 
occurred prior to the award of nonservice-connected pension 
and an effective date, because the claim has already been 
proven and the purpose of section 5103(a) has been satisfied, 
that error was nonprejudicial.

Concerning the claim for service connection for PTSD, the 
Board finds that the VCAA notice requirements have been 
satisfied.  In this case, in March and July of 2001, the RO 
sent the veteran notice letters (hereinafter "VCAA 
notification letters") that informed him of the type of 
information and evidence necessary to support his claim.  The 
RO's letters also informed the veteran of his and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA and contained a specific request for 
the veteran to provide additional evidence in support of his 
claims.  He was asked to identify all relevant evidence that 
he desired VA to attempt to obtain.  The VCAA letters were 
mailed to the appellant prior to the initial RO adjudication 
of his claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).   No further notice is needed as to any 
disability rating or effective date matters.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Since the claim for 
service connection for PTSD is being denied, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot.  VA is not required, therefore, 
to provide this notice.  The RO did, however, send the 
veteran a letter in March 2006 notifying him that if 
compensation was granted, a disability rating and an 
effective date would be assigned.  In the usual course of 
events, VA would readjudicate the pending claim after 
providing such notice.  See Mayfield, supra.  The fact that 
this did not occur in this case, however, is harmless error 
since such notice was not even required for the reasons given 
above.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  The Board is 
satisfied that its duty has been met and that all reasonable 
efforts to develop the record have been made.  The RO 
requested and obtained the veteran's service and service 
medical records, and has obtained VA and non-VA medical 
records, as well as SSA records.  As previously noted, in 
November 2005, the veteran was scheduled for a VA 
examination.  However, he failed to report for his 
examination because he was incarcerated.  The Board 
concludes, therefore, that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could 



be no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).


ORDER

Service connection for PTSD is denied.  

An effective date prior to July 13, 2000 for nonservice-
connected pension is denied.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


